Citation Nr: 0815606	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left eye refractive 
error.

3.  Entitlement to service connection for disability of the 
right eye.

4.  Entitlement to service connection for disability of the 
left arm.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 2004, with eleven months of prior active service 
with the Mississippi Army National Guard.

The veteran presented sworn testimony in support of his 
appeal during two hearings before Decision Review Officers 
and a hearing in August 2007 before the Board of Veterans' 
Appeals (Board).

The issues of entitlement to service connection for a 
disability of the right eye and a disability of the left arm 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has sleep apnea that was initially manifest 
during service.

3.  The veteran's left eye refractive error is not directly 
caused by an event in service nor is it proximately caused by 
a service-connected disability.





CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  In the absence of a showing of direct causation, service 
connection for refractive error of the eye on any other basis 
is precluded by law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's duties to notify and assist have not been fully 
satisfied in this case; however, this deficiency does not 
preclude the Board from adjudicating the two issues decided 
herein.  With regard to the issue of entitlement to service 
connection for sleep apnea, because the benefit sought is 
granted, there can be no prejudice to the veteran.  The RO 
will have the opportunity to fully advise the veteran of his 
rights and responsibilities with respect to downstream issues 
upon its implementation of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the issue of entitlement to service connection 
for left eye refractive error, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As discussed below, 
the facts here are not in dispute and resolution of the 
appeal is governed by the specific law and regulations 
pertaining to congenital and developmental disabilities.  
Thus, because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  As such, the Board will now 
consider the merits of the veteran's claims.

The veteran contends that he began experiencing sleep apnea 
during service, but that it was not diagnosed until shortly 
after his discharge.  He credibly testified before the Board 
that he had problems with fatigue during service that he now 
relates to the currently diagnosed sleep apnea.  
Additionally, the veteran testified that he has worn glasses 
for the refractive error in his left eye since service.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  See 38 U.S.C.A. §§ 1110, 
1131.  Service connection may be established by demonstrating 
that the disability was first manifest during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303.  Congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  See 
38 C.F.R. § 4.9.

Sleep apnea

Shortly after the veteran's discharge from service, he 
underwent testing and evaluation for a sleeping disturbance.  
The report of a sleep study conducted in September 2005 
reflects a diagnosis of obstructive sleep apnea-hypopnea 
syndrome.  A March 2006 statement from the veteran's treating 
physician, who is the Chief of Respiratory Care Services and 
the Medical Director of the Sleep Laboratory at the VA 
Medical Center, reflects the diagnosis of obstructive sleep 
apnea.  The physician explained that although the veteran had 
been released from active duty nine months prior to the 
diagnosis of sleep apnea, he had a history of snoring and 
excessive daytime sleepiness for several years previously, 
and he had taken afternoon naps while on active duty.  Thus, 
the physician concluded that the veteran's sleep apnea 
initially manifest during his period of service.

The veteran submitted multiple statements from fellow 
servicemen and from his wife.  Each person stated that the 
veteran had had a snoring problem for many years.  
Additionally, it was reported that the veteran had 
experienced sleepiness for many years and had even taken naps 
on the job.  

In February 2007, the veteran's treating VA physician 
submitted a longer statement, providing more explanation for 
his March 2006 conclusion that the veteran had had sleep 
apnea for many years.  He explained that obstructive sleep 
apnea was a chronic disease which occurred over a period of 
years and that given the timeline involved it was medically 
"inconceivable" that the veteran's apnea could have 
developed after his discharge from service.

Based upon these facts, the Board finds that service 
connection is warranted for sleep apnea.  The absence of a 
diagnosis in service is not dispositive in this case.  
Because all of the pertinent evidence establishes that sleep 
apnea was incurred in service, service connection is granted.  



Left eye refractive error

Review of the veteran's service medical records, including 
pre-service National Guard medical records, shows that he has 
worn glasses to correct his eyesight since prior to his 
entrance onto active duty.  There is no indication of any 
trauma or injury to his left eye during his service.  During 
the August 2007 hearing on appeal, the veteran testified that 
he did not in fact suffer any such injury, but rather he was 
trying to get eligibility for VA-provided glasses and eye 
care.  

As noted above, congenital or developmental defects and 
refractive error of the eye are not considered diseases or 
injuries within the meaning of applicable legislation.  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  See VAOPGCPREC 82-90 (July 18, 
1990).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA.  See 38 C.F.R. § 14.507.  

In the absence of direct causation, service connection for 
refractive error of the eye on any other basis is precluded 
by law and the benefit sought must be denied.  There is no 
legal basis upon which to grant service connection for 
refractive error of the left eye, as refractive error is 
specifically excluded from such consideration under the law.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for left eye refractive error is denied.

REMAND

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of a service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Review of the file reveals that the 
veteran has not been provided with such notice at any point 
during the pendency of these claims.  Therefore, this 
deficiency must be remedied upon remand.

According to the veteran's service medical records, he 
experienced a pre-service trauma to his right eye, and he 
underwent surgery to excise a cataract of traumatic etiology 
from his right eye at Keesler Air Force Base in January 1992, 
many years later.  The veteran contends that the cataract was 
related to his military service, rather than to the pre-
service accident.  Unfortunately, the records reflecting the 
surgery itself are not available for review.  Therefore, in 
order to determine the etiology of the cataract, the complete 
medical records must be obtained for review.

Also prior to service, the veteran was involved in an 
automobile accident, causing a laceration of his left ulnar 
nerve.  During the August 2007 hearing before the Board, the 
veteran testified that he was told at the time that his nerve 
function would gradually return.  Review of his routine 
medical examinations during service reveals that a left ulnar 
nerve deficit was noted on examination reports in the 1970s, 
but not during the 1980s, when only scar residuals were 
noted.  A 1996 report, however, reflects decreased sensation 
in the left ulnar nerve distribution and, in October 2001, he 
was given a permanent physical profile for left ulnar 
neuropathy.  The veteran asserts that the left arm disability 
was aggravated by service; otherwise, it would have healed.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Given the evidence as 
outlined above, the Board finds that additional medical 
evidence is required to resolve the question of whether the 
veteran's pre-existing left ulnar neuropathy underwent an 
identifiable aggravation during his active service.  As such, 
the claim must be remanded for a physical examination 
pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with written 
notice of what is necessary to 
substantiate each of the five elements of 
a service connection claim, including 
notice of what is required to establish 
service connection based on aggravation 
of a pre-existing disability.

2.  Obtain the veteran's clinical and 
surgical service medical records, to 
include all reports reflecting 
ophthalmologic treatment and surgery.  
All efforts to obtain these records 
should be documented for the claims file.

3.  Upon receipt of the service records 
showing cataract surgery, schedule the 
veteran for an ophthalmologic examination 
to determine the nature and etiology of 
his right eye complaints.  The examiner 
should be requested to review all 
pertinent medical records and render all 
appropriate diagnoses.  For each right 
eye disability diagnosed, the examiner 
should state whether it is at least as 
likely as not that the disability began 
during service or as a consequence of 
service.  If the disability is determined 
to have existed prior to service, the 
examiner should state whether the 
disability underwent any increase in 
severity during service that is beyond 
the natural progression of the 
disability.  Complete rationale must be 
provided for all opinions rendered.

4.  Schedule the veteran for examination 
by a physician with appropriate expertise 
to determine whether the veteran's pre-
existing left ulnar neuropathy underwent 
an identifiable aggravation beyond the 
natural progress of the disease during 
his active service.  The claims folder 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to carefully review 
the service medical records pertaining to 
the veteran's left arm and render an 
opinion as to whether the left ulnar 
neuropathy underwent an identifiable 
aggravation or worsening beyond the 
natural progress of the disease during 
service.  Complete rationale must be 
provided for all opinions rendered.

5.  After the development requested above 
has been completed to the extent 
possible, the claims should be reviewed 
based on the new evidence obtained.  If 
additional evidentiary development is 
necessary at this point, such development 
should be accomplished prior to further 
review.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


